14‐2853‐cv 
In re Pfizer Inc. Securities Litigation 
 
                                             UNITED STATES COURT OF APPEALS 
                                                 FOR THE SECOND CIRCUIT 
                                                               
                                                      August Term 2014 
 
                              (Argued: May 26, 2015                  Decided: April 12, 2016) 
                                                                  
                                                          No. 14‐2853‐cv 
                                                                  
                                               –––––––––––––––––––––––––––––––––––– 
 
                    IN RE PFIZER INC. SECURITIES LITIGATION1 
                                            
    TEACHERS’ RETIREMENT SYSTEM OF LOUISIANA, CHRISTINE FLECKLES, JULIE 
                            PERUSSE, ALDEN CHACE, 
                                            
                               Plaintiffs‐Appellants, 
                                            
    L. NORMAN SHOWERS, ON BEHALF OF HIMSELF AND ALL OTHERS SIMILARLY 
               SITUATED, MICHAEL FEITERLAND, ANTHON JOHNSON, 
                                            
                                     Plaintiffs, 
                                            
                                         ‐v.‐ 
                                            
PFIZER, INC., HENRY A. MCKINNEL, GAIL CAWKWELL, JOSEPH M. FECZKO, KAREN L. 
                                      KATEN, 
                                            
                              Defendants‐Appellees, 
                                            
                              JOHN L. LAMATTINA, 
                                            
                                    Defendant. 
                                                            
1    The Clerk of the Court is directed to amend the caption of the case.     
                                                                1 
 
                                          
                       –––––––––––––––––––––––––––––––––––– 
 
Before:        KEARSE, POOLER, AND LIVINGSTON, Circuit Judges. 
 
       Plaintiffs  appeal  from  a  judgment  of  the  United  States  District  Court  for 
the  Southern  District  of  New  York  (Swain,  J.)  granting  summary  judgment  to 
defendants  Pfizer,  Inc.  and  several  of  its  officers  and  directors  (collectively, 
“Pfizer”).    Plaintiffs  claim  that  Pfizer  violated  §§  10(b),  20(a),  and  20A  of  the 
Securities  Exchange  Act  of  1934  by  making  misrepresentations  that  concealed 
cardiovascular  risks  associated  with  two  of  its  drugs.    After  discovery,  the 
district court issued an order pursuant to Federal Rule of Evidence 702 excluding 
Plaintiffs’ expert on loss causation and damages from testifying at trial.  Without 
the  expert’s  testimony,  Plaintiffs  could  not  establish  essential  elements  of  their 
claims,  so  the  district  court  granted  judgment  in  favor  of  Pfizer.    We  conclude 
that the district court’s rationales for excluding the testimony were inadequate to 
justify  excluding  it  in  its  entirety.    We  further  conclude  that  the  district  court 
erred in its earlier summary judgment ruling that no reasonable jury could find 
Pfizer  liable  for  certain  statements  made  by  companies  that  owned  the  drugs 
before Pfizer.  Accordingly, the judgment of the district court is VACATED and 
the matter is REMANDED for further proceedings. 
 
FOR PLAINTIFFS‐APPELLANTS:                    GREGORY  P.  JOSEPH,  Douglas  J.  Pepe, 
                                              Sandra  M.  Lipsman,  Joseph  Hage 
                                              Aaronson  LLC,  New  York,  NY.    Jay  W. 
                                              Eisenhofer,  James  J.  Sabella,  Charles  T. 
                                              Caliendo,  Grant  &  Eisenhofer  P.A.,  New 
                                              York,  NY.    Jonathan  S.  Massey,  Massey  & 
                                              Gail LLP, Washington, DC.  David Kessler, 
                                              Andrew  L.  Zivitz,  Matthew  L.  Mustokoff, 
                                              Kessler  Topaz  Meltzer  &  Check,  LLP, 
                                              Radnor, PA. 
 
FOR DEFENDANTS‐APPELLEES:                     MIGUEL  A.  ESTRADA,  Mark  A.  Perry, 
                                              Gibson,  Dunn  &  Crutcher  LLP, 
                                              Washington,  DC.    Beth  A.  Wilkinson, 


                                               2 
 
                                          Charles  E.  Davidow,  Alexandra  M.  Walsh, 
                                          Paul,  Weiss,  Rifkind,  Wharton  &  Garrison 
                                          LLP,  Washington,  DC.    Andrew  J.  Ehrlich, 
                                          Paul,  Weiss,  Rifkind,  Wharton  &  Garrison 
                                          LLP,  New  York,  NY.    Lynn  K.  Neuner, 
                                          George  S.  Wang,  Simpson,  Thacher  & 
                                          Bartlett  LLP,  New  York,  NY.    John  R. 
                                          Wellschlager,  DLA  Piper  LLP  (US), 
                                          Baltimore, MD.  Counsel for Pfizer, Inc. 
 
                                          Jennifer  L.  Spaziano,  Skadden,  Arps,  Slate, 
                                          Meagher  &  Flom  LLP,  Washington,  DC.  
                                          Counsel for Henry A. McKinnell. 
 
                                          George A. Stamboulidis, Baker & Hostetler 
                                          LLP,  New  York,  NY.    Counsel  for  Gail 
                                          Cawkwell. 
 
                                          Pamela  R.  Chepiga,  Allen  &  Overy  LLP, 
                                          New York, NY.  Counsel for Joseph M. Feczko. 
 
                                          Michael  L.  Calhoon,  Julie  B.  Rubenstein, 
                                          Baker Botts LLP, Washington, DC.  Counsel 
                                          for Karen L. Katen. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

       Plaintiffs‐Appellants  Teachers’  Retirement  System  of  Louisiana  and 

Christine  Fleckles,  acting  on  behalf  of  themselves  and  other  similarly  situated 

investors  (collectively,  “Plaintiffs”),  brought  suit  in  the  United  States  District 

Court for the Southern District of New York against Pfizer, Inc. and several of its 




                                             3 
 
directors  and  officers, 2  alleging  violations  of  §§  10(b),  20(a),  and  20A  of  the 

Securities  Exchange  Act  of  1934,  15  U.S.C.  §§  78j(b),  78t(a),  78t‐1,  as  well  as 

Securities  and  Exchange  Commission  Rule  10b‐5  (“Rule  10b‐5”)  promulgated 

thereunder,  17  C.F.R.  § 240.10b‐5.    According  to  Plaintiffs,  between  October  31, 

2000  and  October  19,  2005,  Pfizer  made  fraudulent  misrepresentations  and 

fraudulently  omitted  to  disclose  information  regarding  the  safety  of  two  of  its 

drugs,  Celebrex  (celecoxib)  and  Bextra  (valdecoxib).    When  the  market 

eventually  learned  of  the  cardiovascular  risks  associated  with  these  drugs,  the 

value  of  Pfizer’s  shares  fell,  harming  Plaintiffs  and  other  shareholders  in  the 

process.  A class‐action lawsuit followed. 

              The  district  court  (Swain,  J.)  denied  Pfizer’s  motion  to  dismiss  the 

complaint,  certified  the  class,  and  allowed  the  parties  to  proceed  through 

discovery.    After  extensive  discovery  and  nearly  a  decade  of  litigation,  the 

district  court  granted  a  motion  in  limine  to  exclude  Plaintiffs’  expert  on  loss 

causation and damages, Daniel R. Fischel (“Fischel”), from testifying at trial.  The 

court  provided  two  reasons  for  excluding  the  testimony.    First,  in  an  earlier 

summary judgment ruling, the court had determined that Pfizer is not liable for 

                                                            
2 Herein,  we  refer  to  Pfizer,  Inc.,  individually,  and  together  with  its  directors  and 
officers party to this suit, as “Pfizer.” 
                                                               4 
 
certain  alleged  misrepresentations  G.D.  Searle  &  Co.  (“Searle”)  and  Pharmacia 

Corporation  (“Pharmacia”)  —  the  companies  that  manufactured  Celebrex  and 

Bextra before Pfizer — made when they owned the drugs.  Because Fischel did 

not isolate the effects of Pfizer’s alleged misrepresentations and omissions from 

the effects of certain of Searle’s and Pharmacia’s allegedly fraudulent statements, 

the  court  concluded  that  his  analysis  would  be  unhelpful  to  the  jury  in 

determining the losses that Pfizer caused.   

      Second,  using  an  “event  study,”  Fischel  had  calculated  stock‐price 

inflation  caused  by  Pfizer’s  alleged  fraud  by  identifying  seven  days  on  which 

Pfizer’s  stock  price  fell  when  the  market  discovered  allegedly  concealed 

information  about  Celebrex  and  Bextra  and  five  days  on  which  Pfizer’s  stock 

price  rose  in  reaction  to  new  information  about  the  drugs.    When  the  district 

court  determined  in  its  summary  judgment  ruling  that  the  stock‐price  declines 

on  two  days  in  the  event  study  could  not  reasonably  be  attributed  to  Pfizer’s 

alleged  fraud,  Fischel  removed  those  days  from  his  analysis  and  also  adjusted 

the amount of the stock‐price increases that he included in his calculations.  The 

court  concluded  that  Fischel’s  methodology  for  adjusting  the  amount  of  price 

increases attributable to Pfizer’s fraud was not “the product of reliable principles 



                                            5 
 
and methods reliably applied.”  In re Pfizer Inc. Secs. Litig., No. 04 Civ. 9866 (LTS) 

(HBP),  2014  WL  2136053,  at  *1  (S.D.N.Y.  May  21,  2014)  (“In  re  Pfizer  II”).    For 

these  two  reasons,  the  court  prevented  Fischel  from  testifying  about  loss 

causation  or  damages.    Left  with  no  testimony  on  these  issues,  Plaintiffs  could 

not  sustain  key  elements  of  their  claims,  and  the  district  court  granted  Pfizer’s 

motion for summary judgment. 

       On  appeal,  Plaintiffs  argue  that  the  district  court  abused  its  discretion  in 

excluding Fischel’s testimony, even if the district court correctly found that Pfizer 

could  not  be  held  liable  for  certain  Searle  and  Pharmacia  statements,  because 

Fischel  had  no  obligation  to  disaggregate  those  statements  from  Pfizer 

statements.  Plaintiffs also argue that the district court was incorrect to conclude 

that  Pfizer  was  not  liable,  as  a  matter  of  law,  for  the  Searle  and  Pharmacia 

statements.    We  conclude,  first,  that  the  district  court  abused  its  discretion  by 

excluding Fischel’s testimony in its entirety.  The court erred in concluding that 

Fischel  needed  to  disaggregate  the  effects  of  Pfizer’s  allegedly  fraudulent 

conduct from Searle’s or Pharmacia’s, regardless of whether Pfizer is ultimately 

found  liable  for  the  latters’  statements.    Under  Plaintiffs’  theory  of  the  case, 

Fischel’s  testimony  could  have  been  helpful  to  the  jury  even  without  such 



                                              6 
 
disaggregation.    As  for  Fischel’s  adjustment  to  the  price  increases,  the  district 

court  did  not  abuse  its  discretion  in  concluding  that  this  change  was  not 

sufficiently  reliable  to  be  presented  to  a  jury.    However,  Fischel’s  error  did  not 

render  the  remainder  of  his  testimony  unreliable.    The  court  should  have 

prevented him from testifying about the adjustment, but otherwise allowed him 

to present his findings on loss causation and damages.   

       We  further  find  that  the  district  court  erred  in  concluding,  as  a  matter  of 

law,  that  Pfizer  had  insufficient  authority  over  certain  Searle  and  Pharmacia 

statements  as  to  have  “made”  them  for  the  purposes  of  Rule  10b‐5.    We  note, 

however,  that  our  finding  that  the  district  court  abused  its  discretion  in 

excluding Fischel’s testimony does not turn on the question of Pfizer’s ultimate 

liability  for  these  statements.    Accordingly,  we  hereby  vacate  and  remand  the 

judgment  of  the  district  court  for  further  proceedings  consistent  with  this 

opinion. 

                                     BACKGROUND 

A. Factual Background 

       Celebrex and Bextra are part of a broad class of medicines known as non‐

steroidal  anti‐inflammatory  drugs,  which  are  used  to  treat  chronic  pain  and 



                                               7 
 
inflammation.  Before 1999, this class of drugs had a common problem: patients 

who used the drugs over a long period of time often developed stomach ulcers 

and  other  gastrointestinal  problems.    In  this  deficiency,  pharmaceutical 

manufacturers  saw  opportunity.    Specifically,  two  companies  —  Merck  &  Co., 

Inc.  and  Searle  —  began  researching  a  type  of  non‐steroidal  anti‐inflammatory 

drug,  known  as  a  Cyclooxygenase  2  (“COX‐2”)  inhibitor,  which  could  reduce 

pain  and  inflammation  without  causing  gastrointestinal  distress.    Both 

companies  ultimately  succeeded,  with  Merck  creating  a  drug  called  Vioxx,  and 

Searle creating Celebrex.    

       Pfizer,  a  “research‐based,  global  pharmaceutical  company  that  develops, 

manufactures  and  markets  prescription  medicines,”  In  re  Pfizer  Inc.  Secs.  Litig., 

No.  04  Civ.  9866  (LTS)  (HBP),  936  F.  Supp.  2d  252,  257  (S.D.N.Y.  2013)  (“In  re 

Pfizer  I”),  first  became  involved  with  COX‐2  inhibitors  through  Searle.    In 

February  1998,  Pfizer  signed  a  series  of  agreements  with  Searle  in  which  it 

agreed  to,  among  other  things,  help  market  Celebrex  (collectively,  the  “Co‐

Promotion  Agreement”).    Searle  later  transferred  control  over  Celebrex  to 

Pharmacia through a merger in early 2000, and Pharmacia succeeded to Searle’s 




                                              8 
 
rights  under  the  Co‐Promotion  Agreement. 3    Pfizer  continued  to  fulfill  its 

obligations  under  the  Co‐Promotion  Agreement  until  April  16,  2003,  when  it 

obtained  the  exclusive  rights  to  manufacture,  promote,  and  sell  Celebrex  and 

Bextra by purchasing Pharmacia.   

              Plaintiffs  contend  that,  while  Celebrex  and  Bextra  eliminated  the 

gastrointestinal  issues  associated  with  non‐steroidal  anti‐inflammatory  drugs, 

the  drugs  presented  a  different,  dangerous  side  effect.    As  early  as  1998,  they 

claim,  Pfizer  and  Searle  knew  about  studies  linking  the  COX‐2  inhibitors  to 

cardiovascular  problems  in  patients.    But  because  Celebrex  was  an  enormous 

commercial  success,  Searle  issued  press  releases  and  other  public  statements 

denying  that  the  drugs  presented  such  risks.    When  ownership  of  Celebrex 

passed  to  Pharmacia,  and  later  to  Pfizer,  both  companies  continued  to  tout  its 

safety,  as  well  as  the  safety  of  Bextra,  notwithstanding  the  discovery  of 

additional  medical  evidence  tying  the  drugs’  use  to  heightened  cardiovascular 

risks.    According  to  Plaintiffs,  the  press  releases  and  public  statements  that 

Pharmacia and Pfizer issued during the class period had the effect of maintaining 

the  public’s  misperception  about  the  safety  of  Celebrex  and  Bextra.    From  a 
                                                            
3 In  late  2001,  the  FDA  approved  Pharmacia’s  drug  Bextra,  a  COX‐2  inhibitor  closely 
related to Celebrex.  According to Plaintiffs, Pfizer and Pharmacia entered into other co‐
promotion agreements regarding Bextra. 
                                                               9 
 
market perspective, this meant that during the class period, investors continued 

to  value  Pharmacia,  and  later  Pfizer,  as  if  the  companies’  products  provided 

alternatives  to  other  non‐steroidal  anti‐inflammatory  drugs  without  other  side 

effects (namely, cardiovascular risks) that could deter consumers. 

       According  to  Plaintiffs,  Pfizer’s  effort  to  conceal  these  risks  reached  the 

breaking  point  in  the  fall  of  2004.    On  September  30,  Merck  announced  that  it 

was withdrawing Vioxx from the market due to cardiovascular safety concerns.  

Seeking  to  capitalize  on  the  downfall  of  its  largest  competitor  in  the  COX‐2 

inhibitor  market,  Pfizer  issued  a  series  of  press  releases,  advertisements,  and 

public  statements  assuring  investors  that  no  studies  had  “shown  any  increased 

cardiovascular risk [associated with] Celebrex” and that Bextra’s “cardiovascular 

safety profile is also well established in long‐term studies.”  J.A. 790, 795 (internal 

quotation  marks  omitted).    But  new  scrutiny  followed  Merck’s  announcement.  

On October 6, an editorial in the New England Journal of Medicine “questioned the 

safety of . . . [Pfizer’s] Celebrex and Bextra.”  J.A. 802 (internal quotation marks 

omitted).    Soon  after,  information  about  studies  linking  the  drugs  to 

cardiovascular  risks  reached  the  public  eye.    These  revelations,  Plaintiffs  claim, 




                                             10 
 
caused Pfizer’s share prices to fall as investors reassessed the value of Celebrex 

and Bextra in light of the newly discovered risks. 

B. Procedural History  

       On  December  15,  2004,  a  putative  class  action  was  filed  against  Pfizer  in 

the United States District Court for the Southern District of New York (Swain, J.).  

Plaintiffs represent all investors who purchased Pfizer stock between October 31, 

2000 and October 19, 2005 (the “Class Period”).  They allege that Pfizer concealed 

the safety risks of Celebrex and Bextra — both through statements delivered by 

Searle,  Pharmacia,  Pfizer,  and  their  employees  when  Pfizer  was  a  party  to  the 

Co‐Promotion Agreement, and also through Pfizer’s own statements when Pfizer 

later owned the drugs — in violation of §§ 10(b), 20(a), and 20A of the Securities 

Exchange Act of 1934.  With respect to the claims under these three sections, the 

district  court  denied  Pfizer’s  motion  to  dismiss  the  complaint  and,  on  April  6, 

2012, certified the class. 

       With  the  class  certified,  Plaintiffs  turned  to  developing  their  theory  of 

Pfizer’s  liability.    Notably,  Searle  and  Pharmacia  owned  Celebrex  and  Bextra 

before  Pfizer,  and  both  Searle  and  Pharmacia  allegedly  made  fraudulent 

misrepresentations  and  omitted  to  disclose  material  information  about  the 



                                             11 
 
cardiovascular  risks  associated  with  the  drugs.    Plaintiffs  alleged  that  Pfizer  is 

responsible for some of these misrepresentations — in particular, statements by 

Searle,  Pharmacia,  and  their  employees  —  because  Pfizer  had  authority  over 

those  statements.    But  Pfizer,  Plaintiffs  contended,  also  engaged  in  its  own 

fraudulent  misrepresentations  and  omissions  about  the  drugs  both  before,  and 

during,  the  Class  Period.    Like  the  Searle  and  Pharmacia  statements,  these 

misrepresentations and omissions supposedly concealed the cardiovascular risks 

associated with Celebrex and Bextra. 

       This array of fraudulent misrepresentations and omissions created an issue 

for  Plaintiffs:  how  to  determine  whether  Pfizer’s  alleged  fraud,  as  differentiated 

from alleged fraud by Pharmacia or Searle, caused Pfizer’s stock price to fall.  To 

address  that  issue,  Plaintiffs  relied  on  an  inflation‐maintenance  theory  of 

liability.    All  three  companies,  Plaintiffs  claim,  engaged  in  fraudulent 

misrepresentations  and  omissions  that  concealed  the  same  information  — 

namely,  that  Celebrex  and  Bextra  increase  the  risk  of  cardiovascular  problems;  

investors,  however,  typically  change  their  assessment  of  a  company’s  value 

based  on  new  information,  not  statements  that  reiterate  old  news.    Thus,  by 

fraudulently  concealing  the  same  risks  that  Pharmacia  and  Searle  hid,  Pfizer 



                                             12 
 
perpetuated  the  market’s  misperceptions  about  Celebrex  and  Bextra,  which 

caused  the  market  to  maintain  the  company’s  stock  price  at  an  artificially  high 

level.    Because  the  market  would  have  adjusted  the  value  of  Pfizer’s  stock  to 

reflect  the  true  risks  associated  with  Celebrex  and  Bextra  if  Pfizer  had  not 

continued  to  conceal  those  risks,  Pfizer  should  be  liable  for  the  full  amount  by 

which its stock price fell when the market eventually discovered the truth. 

              If  correct,  this  theory  of  liability  could  provide  a  means  for  establishing 

that  Pfizer  is  liable  for  the  full  value  of  the  information  that  its  predecessors 

concealed.4  A theory of liability, however, does not constitute proof of liability.  

It does not show that the alleged misinformation about the drugs, once revealed, 

actually  caused  shareholders  to  lose  money,  nor  does  it  identify  the  extent  of 

those  losses.    For  those  issues,  Plaintiffs  turned  to  Daniel  R.  Fischel,  Professor 

Emeritus  of  Law  and  Business  at  the  University  of  Chicago  Law  School  and  a 

former dean of that institution, who issued his initial expert report on January 13, 

2012 (the “Initial Report”).  

              In  this  Initial  Report,  Fischel  performed  an  event  study  analysis  to 

determine  whether, and  the  extent  to  which,  Pfizer’s  stock  price  changed  when 
                                                            
4 This Court has not yet ruled on whether an inflation‐maintenance theory is sustainable 
under Rule 10b‐5 or addressed the evidence that a plaintiff must put forth  in order to 
succeed on such a theory. 
                                                               13 
 
the market learned about the cardiovascular risks associated with Celebrex and 

Bextra.    Fischel  contended  that,  assuming  that  Pfizer  engaged  in 

misrepresentations and omissions that kept information about the cardiovascular 

risks  of  Celebrex  and  Bextra  from  the  market,  his  methodology  isolated  the 

extent  to  which  the  alleged  fraud  had  artificially  inflated  Pfizer’s  stock  price 

throughout the Class Period. 

       An event study is “a statistical regression analysis that examines the effect 

of an event on a dependent variable, such as a company’s stock price.”  Jay W. 

Eisenhofer et al., Securities Fraud, Stock Price Valuation, and Loss Causation: Toward 

a Corporate Finance‐Based Theory of Loss Causation, 59 Bus. Law. 1419, 1425 (2004).  

Fischel briefly described this form of analysis in his Initial Report.  In many event 

studies, the expert begins by analyzing how the defendant company’s stock price 

typically  changes  from  day‐to‐day  as  compared  to  securities  issued  by  similar 

companies  and  the  market  as  a  whole.    This  comparison  makes  it  “possible  to 

predict  what  the  return  of  a  [defendant  company’s]  security  should  be  on  a 

certain  date  given  the  return  for  the  market  as  a  whole”  —  known  as  the 

“predicted  return.”    Daniel  R.  Fischel,  Use of Modern Finance Theory in Securities 

Fraud Cases Involving Actively Traded Securities, 38 Bus. Law. 1, 18 (1982); J.A. 935.  



                                            14 
 
The  expert  then  identifies  days  on  which  information  correcting  the  alleged 

fraud  reached  the  market  and  notes  the  amount  that  the  defendant  company’s 

stock price changed on that day — the “actual return.”  Fischel, supra at 18; J.A. 

935.  “[B]y comparing the predicted return with the actual return on the date of 

release  of  the  supposedly  correct  information  or  immediately  thereafter,  the 

[event study] attempts to isolate the change in the return earned by investors that 

is  attributable  solely  to  the  allegedly  withheld  or  false  information.”    Fischel, 

supra at 18.  The difference between the actual return and the predicted return is 

known as the “residual return.”  J.A. 935. 

       Performing  an  event  study  can  thus  help  an  expert  to  determine  at  least 

two things.  First, assuming that the defendant company fraudulently concealed 

information,  the  event  study  shows  how  much  money  the  fraud  caused 

shareholders  to  lose.    Identifying  residual  returns  on  days  when  allegedly 

concealed  information  reached  the  market  indicates  that  the  supposedly 

withheld information caused the company’s stock price to change.  See Frederick 

C.  Dunbar  &  Arun  Sen,  Counterfactual  Keys  to  Causation  and  Damages  in 

Shareholder  Class‐Action  Lawsuits,  2009  Wis.  L.  Rev.  199,  228.    If  the  release  of 

allegedly withheld information causes a stock price decrease, shareholders who 



                                              15 
 
purchased the defendant company’s stock after the alleged fraud but before the 

revelation  may  have  paid  a  higher  price  than  they  would  have  but  for  the 

defendant’s  fraudulent  conduct  —  known  as  an  “artificial[ly]  inflat[ed]”  price.  

J.A. 939.   

       Second, the event study helps the expert “calculat[e] what the price of [the 

defendant  company’s]  security  would  have  been  had  the  alleged  wrongful 

conduct  not  occurred,”  by  estimating  the  amount  of  artificial  inflation  in  the 

company’s stock price over time.  Fischel, supra at 17.  Just as the existence of a 

residual  return  on  a  day  when  the  market  discovers  allegedly  concealed 

information  shows  that  the  company’s  stock  price  was  artificially  inflated,  the 

size  of  the  residual  return  on  such  a  day  provides  evidence  of  the  amount  by 

which  concealing  that  particular  information  inflated  the  defendant  company’s 

stock.  As a result, if concealed information reached the market through multiple 

corrective  disclosures,  the  sum  of  the  residual  returns  associated  with  those 

disclosures  provides  evidence  about  the  amount  of  artificial  inflation  in  the 

company’s  stock  after  the  fraud  but  before  those  corrections.    See  Bradford 

Cornell & R. Gregory Morgan, Using Finance Theory to Measure Damages in Fraud 

on the Market Cases, 37 U.C.L.A. L. Rev. 883, 899 (1990).  Thus, an expert using an 



                                            16 
 
event  study  can  estimate  the  amount  of  artificial  inflation  in  the  defendant 

company’s  stock  price  when  shareholders  purchased  their  shares,  which  is 

equivalent  to  estimating  the  difference  between  what  those  investors  should 

have paid for the shares but‐for the alleged fraud, and what they actually paid.  

See Dunbar & Sen, supra at 231. 

       After  explaining  these  background  principles,  Fischel  turned  to  the 

particulars of Plaintiffs’ claims.  At the outset, he emphasized that Plaintiffs had 

not  asked  him  to  determine  whether  Pfizer  did,  in  fact,  fraudulently  conceal 

information  about  Celebrex  and  Bextra,  or  whether  it  concealed  the  same 

information  as  Pharmacia  and  Searle.    Rather,  he  “assume[d]  Plaintiffs  will  be 

able  to  establish  at  trial  that  [Pfizer]  withheld  material  information”  about  the 

cardiovascular risks associated with the drugs “from at least the beginning of the 

Class Period,” J.A. 927 n.6, and instead used his analysis to determine whether, 

and the extent to which, Pfizer’s share price fell when investors discovered those 

risks.    As  Fischel  explained,  if  Plaintiffs  are  correct  that  Pfizer  concealed  the 

cardiovascular risks associated with Celebrex and Bextra, measuring the amount 

by  which  the  revelation  of  the  risks  caused  Pfizer’s  share  price  to  change 




                                             17 
 
identifies  the  “artificial  inflation”  in  the  company’s  stock  due  to  the  alleged 

fraud.  J.A. 938‐39. 

       Operating  under  this  theory,  Fischel  first  identified  seven  days  on  which 

the  market  learned  information  about  the  cardiovascular  risks  associated  with 

Celebrex  and  Bextra,  and  Pfizer’s  stock  price  fell  by  a  greater  amount  than 

expected.    In  other  words,  on  the  days  these  disclosures  (the  “Corrective 

Disclosures”) occurred, Pfizer’s stock price showed negative residual returns.  But 

Fischel  also  observed  that,  around  the  same  time  as  the  Corrective  Disclosures, 

Pfizer’s  stock  price  rose  more  than  expected  on  five  days  when  the  market 

learned  new  information  about  the  COX‐2  inhibitors.    That  is,  on  the  five  days 

that  these  disclosures  (the  “Positive  Disclosures”)  occurred,  Pfizer’s  stock  price 

showed positive residual returns.  To account for these positive residual returns, 

Fischel offset the stock price movements on the Corrective Disclosure days by the 

movements  on  the  Positive  Disclosure  days.    The  result  revealed  that, 

throughout  the  Class  Period,  Pfizer’s  alleged  misrepresentations  and 

concealments about the cardiovascular risks associated with Celebrex and Bextra 

artificially  inflated  the  value  of  its  stock.    Specifically,  Fischel  determined  that 

Pfizer’s stock was inflated by $1.46 per share at the beginning of the Class Period 



                                              18 
 
and that inflation rose as high as $3.95 per share before eventually falling to $0 

by October 20, 2005.   

       According  to  Fischel,  offsetting  the  Positive  Disclosures  against  the 

Corrective  Disclosures  gave  a  more  accurate  measurement  of  the  effects  of  the 

alleged  fraud  because  “[i]gnoring  [these]  price  increases  .  .  .  would  overstate 

[the]  alleged  artificial  inflation.”    J.A.  1142.    On  two  of  the  Positive  Disclosure 

dates,  he  noted,  Pfizer’s  stock  price  rose  as  the  market  learned  about  the  risks 

associated  with  Vioxx  and  implicitly  predicted  greater  sales  for  Celebrex  and 

Bextra  after  learning  that Vioxx  was  being  withdrawn and Celebrex and Bextra 

would be kept on the market.  The subsequent Corrective Disclosures therefore 

revealed  both  allegedly  concealed  information  about  Celebrex  and  Bextra  and 

showed the market that its prediction of greater sales was mistaken.  To identify 

just the artificial inflation associated with allegedly concealed information, then, 

Fischel  determined  that  he  needed  to  offset  the  price  increases  on  these  two 

Positive Disclosure dates against those on the Corrective Disclosure dates. 

       On  the  other  three  Positive  Disclosure  dates,  Fischel  observed  that 

investors  increased  their  valuation  of  Pfizer  after  learning  that,  despite  the  link 

between the COX‐2 inhibitors and cardiovascular problems, the risks were not as 



                                               19 
 
severe  as  anticipated  and  Pfizer  would  be  able  to  continue  selling  the  drugs.  

Investors,  in  other  words,  tempered  their  initially  dire  predictions  about  the 

effect  of  the  cardiovascular  risks  on  Pfizer’s  ability  to  sell  Celebrex  and  Bextra.  

Since  he  determined  that  the  price  movements  on  Corrective  Disclosure  days 

reflected overly pessimistic projections, Fischel offset the value of the subsequent 

Positive  Disclosures  to  get  a  more  accurate  assessment  of  the  true  value  of  the 

concealed information about the cardiovascular risks. 

       Recognizing the possibility that the factfinder might conclude that not all 

the Corrective Disclosures identified by Fischel were related to the fraud, Pfizer’s 

counsel pressed Fischel during a deposition on how he would adjust his analysis 

to  account  for  such  a  decision.    To  that  end,  Fischel  addressed  the  following 

hypothetical:

             Q: If the jury were to agree [with] all of Plaintiffs’ allegations 
       except to conclude that [the Corrective Disclosure on] November 4th 
       2004 was not a corrective disclosure, how would that affect inflation 
       in your analysis? 

               A:  .  .  .  .  If  the  statistically  significant  price  decline  on 
       November  4th  for  whatever  reason  is  determined  not  to  be  an 
       appropriate part of the calculations, then the sum of the residuals on 
       all days before November 4th would obviously be different and the 
       artificial  inflation  numbers  would  change  accordingly  under  those 
       assumptions. 



                                              20 
 
               Q: So translated into this specific example, that means that the 
       artificial inflation on dates preceding November 4th would be $0.60 
       lower  [the  amount  of  inflation  that  allegedly  came  out  of  the  stock 
       price on November 4th] . . . is that correct? 

              . . . . 

             A: Correct. 
        
J.A. 1135‐36. 

       Pfizer’s  expert,  Dr.  Paul  A.  Gompers,  responded  directly  to  Fischel’s 

report,  rather  than  conducting  his  own  analysis.    Gompers  did  not  contest  the 

use of the event study methodology and noted that he had “no major criticism” 

of how Fischel obtained the “residual return[s]” in his analysis.  J.A. 1645; 1652.  

Instead,  Gompers  focused  his  criticism  on  Fischel’s  assumptions  that  certain 

Corrective Disclosures actually revealed information about Celebrex and Bextra 

that had fraudulently been concealed.   

       After  this  initial  round  of  expert  discovery,  Pfizer  filed  a  motion  for 

summary judgment, which the district court granted in part and denied in part 

on March 28, 2013.  The court rejected Pfizer’s argument that Plaintiffs could not 

show  reliance  because  none  of  Pfizer’s  alleged  misrepresentations  caused  the 

company’s  stock  price  to  rise.    “A  misstatement,”  the  court  countered,  “may 

cause  inflation  simply  by  maintaining existing market expectations.”    In re Pfizer I, 



                                             21 
 
936 F. Supp. 2d at 264 (emphasis added) (internal quotation marks omitted).  The 

court  concluded  that  Fischel’s  analysis  showing  that  Pfizer’s  share  price  fell  in 

response  to  “disclosures  of  adverse  information  about  Celebrex  and  Bextra[]” 

could  provide  a  basis  for  a  reasonable  jury  to  conclude  that  the  price  was 

“artificially  inflated  at  the  beginning  of  the  Class  Period,”  and  that  Plaintiffs 

relied on that inflated price.  Id. at 265.  The district court then rebuffed Pfizer’s 

argument that its alleged misrepresentations did not cause the company’s share 

prices  to  fall,  concluding  that,  for  five  of  the  seven  Corrective  Disclosure  days, 

Plaintiffs  had  raised  a  genuine  dispute  of  material  fact  about  whether  Pfizer’s 

share  prices  fell  because  the  market  discovered  previously  concealed 

information.  Id. at 265‐67.  

       The  district  court,  however,  also  ruled  against  Plaintiffs  in  two  respects: 

First,  it  found  that  losses  on  two  Corrective  Disclosure  dates  could  not 

reasonably      be    attributed     to    disclosures     exposing      Pfizer’s    alleged 

misrepresentations.    On  one  day,  the  disclosed  information  did  not  provide 

evidence  of  a  “causal  link”  between  the  COX‐2  inhibitors  and  cardiovascular 

risks.  Id. at 267.  On the other, Pfizer did not “reveal[] any new information as to 

Celebrex  and  Bextra’s  cardiovascular  risks”  and  instead  only  disseminated 



                                              22 
 
business information regarding earnings.  Id. at 267‐68.  Second, the district court 

addressed  Plaintiffs’  argument  that  Pfizer  is  liable  for  statements  by  Searle, 

Pharmacia  and  their  employees  when  the  Co‐Promotion  Agreement  was  in 

place.    Plaintiffs  identified  ten  such  misrepresentations,  but  the  district  court 

decided that Pfizer could not be held liable for nine of them.  Pfizer, it concluded, 

is  liable  only  for  Searle  and  Pharmacia  statements  over  which  it  had  “ultimate 

authority.”    Id.  at  271.    While  the  Co‐Promotion  Agreement  provided  such 

authority for press releases, only one of the ten alleged misrepresentations was a 

press release.  The district court concluded, as a matter of law, that Pfizer did not 

have  sufficient  authority  over  the  other  nine  statements,  eight  of  which  were 

made  directly  by  Searle  or  Pharmacia  employees  and  one  of  which  was 

contained  in  a  Pharmacia  Form  8‐K  filing.    Id. 5    The  court  therefore  granted 

Pfizer’s motion for summary judgment to the extent that Plaintiffs’ claims were 

tied to the two Corrective Disclosures that the court determined had not revealed 

previously  undisclosed  risk,  and  to  the  extent  that  they  were  premised  on 

misstatements the court deemed not attributable to Pfizer.   


                                                            
5 The  district  court  also  concluded,  as  a  matter  of  law,  that  some  of  the  individual 
defendants  could  not  be  held  liable  for  statements  contained  in  various  10‐Q  filings 
made  by  Pfizer  because  those  individuals  did  not  have  ultimate  authority  over  those 
statements.   
                                                               23 
 
       Plaintiffs responded to this summary judgment decision by having Fischel 

file  an  updated  expert  report  (the  “Supplemental  Report”).    The  Supplemental 

Report  contained  no  adjustments  in  response  to  the  district  court’s  conclusion 

that, as a matter of law, Pfizer could not be held liable for certain statements.  But 

the  Supplemental  Report  did  contain  adjustments  to  account  for  the  Corrective 

Disclosures  that  the  district  court  had  decided  could  not  be  linked  to  Pfizer’s 

misrepresentations.  Fischel first removed these Corrective Disclosures from his 

event study analysis, which resulted in the overall stock price declines caused by 

the Corrective Disclosures falling “by 9.7 percent.”  J.A. 1177.  Fischel then stated 

that,  “[b]ecause  eliminating  the  stock  price  declines  related  to  Celebrex  and 

Bextra  on  these  dates  reduce[d]  the  total  residual  stock  price  decline  [he] 

estimated  .  .  .  by  9.7  percent,”  he  “proportionally  reduce[d]  the  residual  stock 

price increases [he] measured . . . by 9.7 percent.”  Id. (emphasis added).  

       During  a  second  deposition,  Fischel  explained  that  excluding  two 

Corrective  Disclosures  created  the  possibility  that  some  price  changes  on  the 

Positive Disclosure days involved reactions to non‐fraud‐related information about 

Celebrex  and  Bextra.    Despite  being  unable  to  identify  “any  clear  one‐for‐one 

relationship  between  any  particular  [P]ositive  [D]isclosure  and  any  particular 



                                             24 
 
[Corrective]  [D]isclosure,”  J.A.  1114,  he  decided  that  the  exclusion  of  the 

Corrective Disclosures must have “ha[d] an effect on the [P]ositive [D]isclosures 

because inflation cannot come out of a stock unless it goes into the stock.”  J.A. 

1110.  Thus, he settled on a 9.7 percent proportional reduction to the amount of 

the  Positive  Disclosures  attributed  to  Pfizer’s  fraud  (the  “Proportional 

Reduction”). 

      Once  again,  Gompers  issued  a  report  challenging  Fischel’s  analysis  (the 

“Supplemental Response”).  His Supplemental Response raised two objections to 

Fischel’s  Supplemental  Report,  both  of  which  eventually  became  the  basis  for 

Pfizer’s  motion  in  limine  to  exclude  Fischel  from  testifying.    First,  Gompers 

argued  that  Fischel’s  Proportional  Reduction  relied  on  an  unreliable 

methodology.    He  observed  that  the  Initial  Report  concluded  both  “that  there 

[was] positive inflation [in Pfizer’s stock] at the beginning of the class period,” and 

that Pfizer’s stock price increased during the class period on the Positive Disclosure 

days.  J.A. 1153‐54 (emphasis added).  Gompers argued that, while the decision 

to  remove  two  of  the  Corrective  Disclosures  did  “mean[]  less  inflation  entered 

the stock price,” J.A. 1159, that did not justify reducing price increases associated 

with the Positive Disclosures, as opposed to the amount of artificial inflation that 



                                           25 
 
was  in  Pfizer’s  stock  when  the  Class  Period  began.    If  Fischel  had  simply 

removed  the  rejected  Corrective  Disclosures  from  his  calculations  without 

carrying  out  the  Proportional  Reduction,  Gompers  explained,  the  amount  of 

artificial  inflation  at  the  beginning  of  the  Class  Period  would  have  fallen  by  an 

amount  equivalent  to  the  losses  previously  attributed  to  those  Corrective 

Disclosures,  thus  achieving  equilibrium  between  inflation  entering  and  exiting 

Pfizer’s  stock.    Fischel  failed  to  justify  his  decision  to  instead  proportionally 

reduce the amount of inflation attributable to the Positive Disclosures, Gompers 

argued,  which  by  comparison  led  to  a  higher  estimate  of  artificial  inflation  in 

Pfizer’s stock price at the beginning of the Class Period. 

       Second, Gompers argued that Fischel erred in his Supplemental Report by 

ignoring  the  district  court’s  decision  that  Pfizer  is  not  responsible  for  many  of 

Searle’s  and  Pharmacia’s  alleged  misstatements  about  Celebrex.    Fischel’s 

analysis, he argued, is “predicated on an assumption that . . . [Pfizer is] liable for 

all  alleged  misstatements  and  omissions”  made  by  Searle  and  Pharmacia,  and 

fails to disaggregate the “price inflation numbers that are attributable to [Searle’s 

and]  Pharmacia’s  alleged  misstatements  and  omissions.”    J.A.  1162  (emphasis 




                                              26 
 
added).    As  a  result,  his  testimony  would  not  be  helpful  to  jurors  who  need  to 

decide the amount of damages attributable to Pfizer alone.   

       Relying  on  Gompers’s  report,  Pfizer  moved,  pursuant  to  Federal  Rule  of 

Evidence  702,  to  exclude  Fischel  from  testifying  about  loss  causation  and 

damages.    In  an  order  issued  on  May  21,  2014,  the  district  court  granted  the 

motion.    The  court  found  that  Fischel’s  opinion  was  unreliable  because  he 

“proffered no explanation of the analytical basis” for his Proportional Reduction 

and  provided  neither  an  “explanation  of  the  relationships  among  the  events 

triggering  the  respective  price  decreases  and  increases”  nor  “research  reference 

or  peer  review  information  .  .  .  in  support  of  [his  proportional]  adjustment 

method.”  In re Pfizer II, 2014 WL 2136053, at *1.  Furthermore, the court decided 

that  “Fischel’s  failure  to  account  in  any  way  for  the  impact  of  the  excluded 

[Searle and] Pharmacia statements renders his opinions unhelpful to the jury in 

making  calculations  of  damages  proximately  caused  by  [Pfizer’s]  alleged 

misrepresentations and omissions.”  Id.  It therefore excluded Fischel’s testimony 

in its entirety. 

       Plaintiffs requested, and received, an opportunity to propose an amended 

Supplemental Report to clarify Fischel’s position.  Fischel used this opportunity 



                                             27 
 
to  explain  that  it  was  unnecessary  to  disaggregate  Searle’s  and  Pharmacia’s 

misrepresentations  from  Pfizer’s  because  Plaintiffs’  theory  of  liability  was  that 

Pfizer’s misrepresentations and omissions during the Class Period maintained the 

market’s  “false  expectations”  about  the  safety  of  Celebrex  and  Bextra  —  false 

expectations already in place prior to the Class Period, but kept in place after the 

Class Period in part by Pfizer’s misrepresentations.  J.A. 2182‐83.  Because Fischel 

assumed  that  Plaintiffs  would  be  able  to  prove  at  trial  that  Pfizer’s  alleged 

misrepresentations  during  the  Class  Period  concealed  the  same  safety 

information  that  was  concealed  just  prior  to  the  Class  Period,  Fischel  averred, 

each  of  Pfizer’s  misrepresentations  was  responsible  for  maintaining  the  same 

amount of artificial inflation.  Fischel also described the Proportional Reduction 

in greater detail, and noted that, if the Court disagreed with his methodology, it 

should exclude only that reduction, rather than all of his testimony.   

       The  district  court  considered  Plaintiffs’  submissions  and,  on  July  8,  2014, 

denied  their  motion  to  amend  the  Supplemental  Report.    The  court  was  “not 

persuaded”  that  the  proposed  amendments  “were  sufficient  to  meet  the 

standards  of  Federal  Rule  of  Evidence  702.”    S.A.  35.    And  even  if  they  were, 

Plaintiffs  had  “no  justification  for  the  untimely  disclosure  of  the  additional 



                                             28 
 
explanations  and  contextual  information.”    S.A.  35.    The  court  also  found 

Fischel’s  proposal  to  exclude  only  his  proportional  reduction  to  the  Positive 

Disclosures no more persuasive, explaining that his “offer to permit the Court to 

select  which  of  two  putatively  valid  inflation  determination  methodologies  to 

present  to  the  jury  plainly  demonstrates  that  the  proffered  testimony  is  not 

deserving  of  an  ‘expert  opinion’  label.”    S.A.  36.    Without  a  loss  causation  and 

damages  expert,  Plaintiffs  could  not  hope  to  establish  liability  at  trial,  so  the 

district court granted summary judgment to Pfizer.  This appeal followed. 

                                      DISCUSSION

       On  appeal,  Plaintiffs  contend  that  the  district  court  erred  by  excluding 

Fischel from testifying.  First, they argue that Fischel’s failure to disaggregate the 

impact  of  Pfizer’s  and  other  companies’  misrepresentations  is  not  a  basis  for 

excluding  his  testimony  because,  contrary  to  the  district  court’s  summary 

judgment decision, Pfizer had ultimate authority over those statements.  Even if 

it  lacked  such  authority,  they  continue,  Fischel  did  not  need  to  account  for 

Searle’s  and  Pharmacia’s  statements  in  order  to  be  helpful  to  the  jury  because, 

under  Plaintiffs’  inflation‐maintenance  theory,  Pfizer  concealed  the  same 

information as Searle and Pharmacia and is therefore liable for the full extent of 



                                              29 
 
Plaintiffs’  alleged  losses.    Second,  Plaintiffs  contend  that  Fischel’s  proportional 

reduction  to  the  Positive  Disclosures  was  reliable  and  nothing  more  than  an 

update to the data in his event study and that the district court should not have 

excluded Fischel’s testimony on this basis. 

              We  conclude  that,  based  on  the  record  before  the  district  court  after 

Pfizer’s motion in limine was fully submitted, the court abused its discretion by 

excluding Fischel’s testimony in its entirety.  In the context of Plaintiffs’ inflation‐

maintenance  theory,  even  assuming,  arguendo,  that  Pfizer  lacked  sufficient 

authority over several Searle and Pharmacia statements, that would not require 

Fischel to disaggregate the effects of Pfizer’s alleged misstatements from those of 

Searle and Pharmacia in order to help the jury calculate the amount of losses that 

Pfizer  allegedly  caused.    Similarly,  although  the  district  court  did  not  abuse  its 

discretion  in  concluding  that  Fischel’s  Proportional  Reduction  was  unreliable, 

that conclusion did not justify excluding the remainder of his testimony.  Instead, 

the  district  court  should  have  prevented  Fischel  from  testifying  about  the 

Proportional  Reduction  and  otherwise  allowed  him  to  present  his  findings  on 

loss causation and damages.6  We also find that the district court was incorrect to 

                                                            
6 Because  we  conclude,  based  only  on  the  record  presented  with  the  motion  in limine, 
that  the  district  court  abused  its  discretion  by  excluding  Fischel’s  testimony  in  its 
                                                               30 
 
conclude  that,  as  a  matter  of  law,  Pfizer  lacked  sufficient  authority  over  eight 

statements by Searle and Pharmacia employees to the press, as to have “made” 

those  statements  for  the  purposes  of  Rule  10b‐5  liability.    But  we  note  that  the 

district court abused its discretion in excluding Fischel’s testimony, regardless of 

whether Pfizer ultimately is liable for those statements.   

              We  emphasize  that  our  decision  is  a  narrow  one.    The  district  court 

granted  summary  judgment  after  excluding  Fischel  from  testifying  pursuant  to 

Rule  702.    We  therefore  consider  only  whether  that  decision  was  an  abuse  of 

discretion  in  light  of  the  evidence  presented  to  the  district  court  and  the 

Plaintiffs’ theory of the case.  We need not, and do not, decide whether Plaintiffs’ 

inflation‐maintenance  theory  is  either  legally  sustainable  under  Rule  10b‐5  or 

sufficiently supported by the evidence in the record. 

A. Searle’s and Pharmacia’s Statements 

              Our analysis begins with the district court’s determination that Pfizer can 

be  liable  only  for  one  Pharmacia  press  release  about  Celebrex,  and  not  for  nine 

other  allegedly  fraudulent  public  statements  made  by  Searle  and  Pharmacia 

employees  about  the  drug.    Because  the  district  court  resolved  this  issue  on  a 

                                                                                                                                                                                                
entirety,  we  need  not  consider  whether  the  district  court  erred  by  denying  Plaintiffs’ 
motion to amend Fischel’s Supplemental Report. 
                                                                                             31 
 
motion  for  summary  judgment,  we  review  its  conclusion  “de novo,  resolving  all 

ambiguities and drawing all permissible factual inferences in favor of” Plaintiffs.  

Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010) (internal quotation marks omitted).  

Viewing the facts in this favorable light, we conclude that Plaintiffs have raised a 

genuine  dispute  as  to  whether  Pfizer  had  sufficient  authority  over  certain 

statements  that  individual  Searle  and  Pharmacia  employees  made  to  various 

media outlets regarding the risks associated with Celebrex. 7 

              Under Rule 10b‐5, it is “unlawful for any person, directly or indirectly, . . . 

[t]o  make  any  untrue  statement  of  a  material  fact”  in  connection  with  the 

purchase or sale of securities.  17 C.F.R. § 240.10b‐5.  “To be liable, therefore, [a 

defendant] must have ‘made’ the material misstatement[]” at issue.  Janus Capital 

Grp. v. First Derivative Traders, 131 S. Ct. 2296, 2301 (2011); see also Fezzani v. Bear, 

Stearns & Co., 716 F.3d 18, 24‐25 (2d Cir. 2013).  As the Supreme Court explained 

in Janus, “the maker of a statement is the person or entity with ultimate authority 

                                                            
7 In Section B, infra, we conclude that, under Plaintiffs’ theory of the case, Fischel did not 
need  to  disaggregate  Searle  or  Pharmacia  statements  from  Pfizer  statements  for 
Fischel’s  testimony  to  be  helpful  to  the  jury,  even assuming  that Pfizer  is  not  liable  for 
certain  Searle  or  Pharmacia  statements.    We  nevertheless  address  the  propriety  of  the 
district court’s  grant of summary  judgment as to these  statements, as Plaintiffs clearly 
raise the issue on appeal.  To be clear, we address only the question the parties present 
to  us:  whether  there  is  a  genuine  issue  of  material  fact  as  to  whether  Pfizer  had 
sufficient authority over the alleged misstatements as to have “made” the statements for 
the purposes of Rule 10b‐5.   
                                                               32 
 
over the statement, including its content and whether and how to communicate 

it.”  Janus, 131 S. Ct. at 2302.  A defendant does “not ‘make’ a statement” simply 

by “prepar[ing] or publish[ing] [it] on behalf of another.”  Id.  Thus, in that case, 

a mutual fund investment advisor who “was significantly involved in preparing 

[a client’s] prospectuses” did not “make” the statements contained therein.  Id. at 

2304‐05.    Only  the  client  had  the  “statutory  obligation  to  file  the  prospectuses” 

and nothing in the document “indicate[d] that any statements . . . came from” the 

defendant  rather  than  its  client.    Id.    A  “broader  reading  of  ‘make,’”  the  Court 

cautioned, would “substantially undermine” the rule from Central Bank of Denver, 

N.A. v. First Interstate Bank of Denver, N.A.,  511  U.S.  164  (1994),  which  prohibits 

private suits against aiders and abettors of Rule 10b‐5 violations.  Id. at 2302; see 

also Fezzani, 716 F.3d at 24‐25. 

       Here, the district court found — and Pfizer does not contest — that Pfizer’s 

participation  in  the  Co‐Promotion  Agreement  with  Searle  (later  Pharmacia) 

created  a  genuine  dispute  of  material  fact  about  whether  the  company  had 

“ultimate authority” over one of Pharmacia’s press releases about Celebrex.  In re 

Pfizer  I,  936  F.  Supp.  2d  at  271.    Plaintiffs  claim  that  Pfizer’s  involvement  ran 

deeper:  Pfizer,  they  argue,  also  had  “ultimate  authority”  over  statements  in  a 



                                              33 
 
Form  8‐K  that  Pharmacia  filed  with  the  Securities  and  Exchange  Commission 

(“SEC”),  as  well  as eight  statements about  the drugs  that  Searle and  Pharmacia 

employees made to members of the media.  Although Pfizer does not contest the 

district court’s finding that a reasonable jury could conclude that Pfizer had the 

right to approve press releases, Pfizer argues that there is no evidence that Pfizer 

had  similar  authority  over  the  Form  8‐K,  and  that  its  right  to  approve  did  not 

extend  to  media  statements  made  by  Searle  and  Pharmacia  employees.    The 

record  offers  no  support  for  Plaintiffs’  argument  with  respect  to  the  Form  8‐K 

statements, but does provide sufficient evidence to create a genuine dispute as to 

the eight other statements.  

       As  to  the  statements  in  Pharmacia’s  Form  8‐K,  Plaintiffs  have  failed  to 

identify any evidence that raises a genuine dispute as to Pfizer’s authority over 

these statements.  The Co‐Promotion Agreement, unsurprisingly, dealt with the 

signatories’  efforts  to  market  Celebrex.    But  Plaintiffs  have  not  pointed  to 

anything in the record that might allow a reasonable jury to conclude that Pfizer 

influenced,  much  less  had  any  authority  over,  Pharmacia’s  Form  8‐K,  a 

regulatory disclosure required by the SEC to inform the public of specific events 

that may be material to investors.  See 17 C.F.R. § 249.308.  On the contrary, the 



                                             34 
 
Co‐Promotion  Agreement  stipulated  that  Searle  (later  Pharmacia)  would  have 

“sole  responsibility  for  communicating  with  .  .  .  regulatory  authorities”  about 

Celebrex, which naturally runs counter to any claim that Pfizer was responsible 

for  regulatory  filings  like  the  Form  8‐K.    U.S.  Agreement  at  12,  Ex.  33  to  Pls.’ 

Opp.  to  Defs.’  Motion  for  Summ.  J.,  No.  1:04–cv–09866,  ECF  439.    Summary 

judgment as to the Form 8‐K statements was therefore wholly appropriate. 

       Plaintiffs’ evidence of Pfizer’s authority over the eight statements by Searle 

and  Pharmacia  employees  to  various  newspaper  and  journal  articles  fares 

slightly better, however.  In broad terms, the eight statements all conveyed that 

there  were  no  increased  cardiovascular  risks  associated  with  Celebrex.    To  be 

clear,  there  is  no  dispute  that  Searle  and  Pharmacia  employees,  not  Pfizer 

employees,  actually  delivered  the  statements  to  the  press.    Nor  is  there  any 

evidence that these employees held themselves out as representing Pfizer.  And 

“in  the  ordinary  case,”  the  fact  that  the  statements  were  attributed  to  Searle  or 

Pharmacia employees “is . . . strong evidence that [the] statement[s] w[ere] made 

by — and only by — the party to whom [they were] attributed.”  Janus, 131 S. Ct. 

at  2302.    Nevertheless,  we  find  that  there  is  a  material  question  of  fact  whether 

the present case deviates from the ordinary case.  Notwithstanding that the eight 



                                              35 
 
statements  to  the  press  were  attributed  to  Searle  and  Pharmacia  employees, 

Plaintiffs  have  presented  sufficient  evidence  to  permit  a  reasonable  jury  to 

conclude that Pfizer had “ultimate authority” over the statements’ “content and 

whether and how to communicate” them.  Id. 

       To  start,  Plaintiffs  cite  to  a  fax  sent  by  a  public  relations  firm,  jointly 

employed by Pfizer and Searle, to various Pfizer and Searle employees.  See ECF 

439, Ex. 110.  Included in the fax is a “Q&A document” containing questions the 

press might pose regarding cardiovascular risks associated with Celebrex, along 

with  scripted  answers,  id.  at  5‐9,  some  of  which  convey  effectively  the  same 

content as the statements at issue, compare id. at 5, 9, with, e.g., J.A. 271, ¶ 348.  The 

“Q&A  document,”  the  fax  explains,  would  be  “reviewed  and  finalized  during 

a . . . conference call” between Pfizer and Searle, before being “distributed . . . to 

the  appropriate  parties  at  Searle  and  Pfizer  for  final sign‐off.”    See ECF  439,  Ex. 

110,  at  1  (emphasis  added).    This  evidence  is  consistent  with  deposition 

testimony  by  Andrew  McCormick,  a  Pfizer  senior  management  team  member, 

also cited by Plaintiffs, in which McCormick avers that “senior management” at 

Pfizer  “would . . . need  to . . . approve[]”  of  “media  responses  [related  to  COX‐2 

inhibitors],  both  to  reporters  and  to  publications  in  the  forms  of  letters  to  the 



                                              36 
 
editors”  in  order  to  “get  [them]  out  the  door.”    ECF  439,  Ex.  88  at  52‐53.  

Although  the  evidence  is  not  abundant,  we  are  unable  to  conclude  that  no 

reasonable  jury  could  find  from  this  evidence  that  Pfizer  had  “ultimate 

authority” over the eight statements to the press. 

       Plaintiffs also rely on Pfizer’s Co‐Promotion Agreement with Searle (later 

Pharmacia),  pursuant  to  which  Pfizer  and  Searle  agreed  to  coordinate  a  wide 

range  of  promotional  activity  concerning  Celebrex.    See  ECF  439,  Ex.  33.    The 

meaning  of  the  Co‐Promotion  Agreement,  ambiguous  or  unambiguous,  is  not 

dispositive  of  the  question  before  us  at  summary  judgment:  whether  a  genuine 

issue  of  material  fact  exists  as  to  Pfizer’s  authority  over  the  eight  Searle  and 

Pharmacia statements to the press.  Assuming, arguendo, that the Co‐Promotion 

Agreement  unambiguously  fails  to  provide  Pfizer  the  power  to  approve  or 

disapprove  of  Searle’s  and,  later,  Pharmacia’s  statements  to  the  press,  other 

evidence  still  creates  a  question  of  fact  as  to  whether,  notwithstanding  any 

procedures  articulated  in  the  contract,  Pfizer  in  fact  had  “ultimate  authority” 

over these statements.  The meaning of the Co‐Promotion Agreement is thus but 

one  factor  in  the  factual  determination  whether  Pfizer  indeed  had  “ultimate 

authority”  over  the  eight  statements  to  the  media.    Because  we  conclude  that 



                                             37 
 
material questions of fact preclude summary judgment regardless of the correct 

interpretation  of  the  Co‐Promotion  Agreement,  we  need  not  interpret  it  in  this 

appeal.   

       We therefore conclude that the district court erred in determining that, as a 

matter  of  law,  Pfizer  lacked  sufficient  authority  over  the  eight  allegedly 

fraudulent statements that Searle and Pharmacia employees made to the media, 

such that Pfizer could not have “made” the statements for the purposes of Rule 

10b‐5.    We  therefore  vacate  the  district  court’s  grant  of  summary  judgment  to 

Pfizer with respect to those statements.  As stated above, we leave undisturbed 

the district court’s ruling regarding Pharmacia’s Form 8‐K statement.  

B. Fischel’s Testimony 

       Plaintiffs’  principal  arguments  focus  on  whether  the  district  court’s 

decision  to  prevent  Fischel  from  testifying  at  trial  was  a  proper  application  of 

Federal  Rule  of  Evidence  702,  which  governs  the  admissibility  of  expert 

testimony.    Under  Rule  702,  an  expert  with  “specialized  knowledge  [that]  will 

help the trier of fact” may testify so long as that testimony is “based on sufficient 

facts  or  data”  and  “is  the  product  of  reliable  principles  and  methods”  that  the 

witness has “reliably applied . . . to the facts of the case.”  The proponent of the 



                                             38 
 
expert  testimony  has  the  burden  to  establish  these  admissibility  requirements, 

with  the  district  court  acting  as  a  “gatekeeper”  to  ensure  that  the  “‘expert’s 

testimony  both  rests  on  a  reliable  foundation  and  is  relevant  to  the  task  at 

hand.’”  United States v. Williams, 506 F.3d 151, 160 (2d Cir. 2007) (quoting Daubert 

v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993)). 

       The  district  court  has  broad  discretion  to  carry  out  this  gatekeeping 

function.  Its inquiry is necessarily a “flexible one,” Daubert, 509 U.S. at 594, and 

the  types  of  factors  that  are  appropriate  to  consider  will  “depend[]  upon  the 

particular  circumstances  of  the  particular  case  at  issue,”  Kumho  Tire  Co.  v. 

Carmichael, 526 U.S. 137, 150 (1999).  We therefore review both the district court’s 

“ultimate  reliability  determination”  and  its  decision  about  “how  to  determine 

reliability”  for  abuse  of  discretion.    Id.  at  142  (emphasis  in  original);  see  also 

Amorgianos  v.  Nat’l  R.R.  Passenger  Corp.,  303  F.3d  256,  265  (2d  Cir.  2002).    But 

“while  the  district  court’s  discretion  is  considerable,  it  is  not  unfettered.”  

Williams,  506  F.3d  at  160.    The  “gatekeeping”  function  under  Daubert  is 

fundamentally  about  “ensur[ing]  the  reliability  and  relevancy  of  expert 

testimony,” and district courts may not stray from those goals.  Kumho Tire, 526 

U.S. at 152. 



                                              39 
 
       In this case, the district court provided two reasons for excluding Fischel’s 

testimony under Rule 702, both of which stemmed from its summary judgment 

decision.  For one, the district court noted that Fischel’s Supplemental Report did 

not  account  for  the  district  court’s  determination  that  Pfizer  was  not  liable  for 

many  of  Searle’s  and  Pharmacia’s  alleged  misrepresentations  about  Celebrex.  

This  oversight,  it  concluded,  “renders  his  opinions  unhelpful  to  the  jury  in 

making  calculations  of  damages  proximately  caused  by  [Pfizer’s]  alleged 

misrepresentations  and  omissions.”    In  re  Pfizer  II,  2014  WL  2136053,  at  *1.    In 

addition,  the  court  found  no  “analytical  basis”  for  Fischel’s  proportional 

reduction of the Positive Disclosures, and concluded that it had not “been shown 

to  be  the  product  of  reliable  principles  and  methods  reliably  applied.”    Id.    We 

address  each  of  these  reasons  in  turn  and  conclude  that  neither  provides  a 

sufficient basis to exclude Fischel’s testimony in its entirety.  Our conclusion does 

not depend on Pfizer’s potential liability for the eight statements to the press by 

Searle or Pharmacia.   

       1. Disaggregation of Statements 

       The district court’s first rationale for excluding Fischel’s testimony — that 

he failed to account for the district court’s prior determination that Pfizer could 



                                              40 
 
not  be  liable  for  certain  statements  by  Searle  or  Pharmacia  —  rests  on  a 

misapprehension of Fischel’s role in Plaintiffs’ claim.  As Plaintiffs explained in 

their  opposition  to  Pfizer’s  motions  for  summary  judgment  (and  again  in 

opposition  to  Pfizer’s  motion  in  limine),  their  theory  of  liability  is  that  Pfizer’s 

misrepresentations  and  omissions  regarding  the  cardiovascular  risks  associated 

with  Celebrex  and  Bextra  maintained  Pfizer’s  inflated  share  price  by  keeping 

those risks hidden from the market.  Under that theory, they argue that there is 

no  need  to  separately  account  for  Searle’s  and  Pharmacia’s  misrepresentations: 

so  long  as  Pfizer’s  own  fraudulent  conduct  kept  the  same information  concealed 

from  the  public,  it  is  liable  for  the  full  value  of  that  information  to  investors.  

Fischel’s  testimony,  then,  is  important  because  it  validates  that  the  market 

reacted  to  information  about  the  risks  associated  with  Celebrex  and  Bextra  and 

calculates  the  amount  of  artificial  inflation  in  Pfizer’s  stock  assuming  that  the 

company had been concealing those risks from the beginning of the Class Period.  

Fischel did not purport to analyze how inflation entered Pfizer’s stock prior to the 

Class  Period  because,  under  Plaintiffs’  theory,  Pfizer  may  be  liable  for  the  full 

value of that inflation regardless of how it got there. 




                                               41 
 
       A  closer  look  at  Plaintiffs’  inflation‐maintenance  theory  makes  Fischel’s 

role clear.  Since Basic Inc. v. Levinson, 485 U.S. 224 (1988), securities class actions 

under  Rule  10b‐5  have  relied  on  the  idea  that,  “‘in  an  open  and  developed 

securities market, the price of a company’s stock is determined by the available 

material  information  regarding  the  company  and  its  business.‘”    Id.  at  241.  

According  to  Plaintiffs,  a  corollary  to  this  idea  is  that  fraudulent  statements 

containing  the  same  falsehoods  as  earlier  misrepresentations  “will  not  cause  a 

change  in  the  stock  price  .  .  .  because  the  market  has  already  digested  that 

information  and  incorporated  it  into  the  price.”    FindWhat  Investor  Grp.  v. 

FindWhat.com, 658 F.3d 1282, 1310 (11th Cir. 2011).  “[T]he inflation level need not 

change,” however, “for new investors to be injured by a false statement.”  Id. at 

1314.    If  misrepresentations  or  omissions  “prevent  a  stock  price  from  falling,” 

they can cause harm “by prolonging the period during which the stock is traded 

at  inflated  prices.”    Id.  (first  emphasis  omitted);  see  also  In  re  Vivendi  Universal, 

S.A. Secs. Litig., 765 F. Supp. 2d 512, 562 (S.D.N.Y. 2011).  Thus, Plaintiffs argue, 

Pfizer’s misrepresentations about Celebrex and Bextra need not be distinguished 

from any statements by Searle or Pharmacia, because Pfizer prolonged the period 




                                               42 
 
during  which  the  same  information  about  cardiovascular  safety  was  concealed 

from the market. 

       Fischel’s  Initial  and  Supplemental  Reports  must  be  evaluated  within  the 

context  of  this  inflation‐maintenance  theory.    See  Daubert,  509  U.S.  at  591 

(discussing  the  requirement  that  the  expert  testimony  “‘fit[s]’”  the  plaintiff’s 

theory  of  the  case).    As  Fischel  stated  in  his  Initial  Report,  his  task  was  to 

“analyze  the  amount  of  alleged  artificial  inflation  in  Pfizer’s  stock  price  during 

the Class Period” under the assumption that Plaintiffs “will be able to establish at 

trial  that  Defendants  withheld  material  information  about  the  cardiovascular 

safety  of  Celebrex  and  Bextra.”    J.A.  927  &  n.6;  see  also  1111.    To  that  end,  he 

opined  that,  “[u]ntil  late  2004,  investors  believed  that any  cardiovascular  safety 

concerns  regarding  Celebrex  and  Bextra  were  limited,”  J.A.  929,  identified 

disclosures related to those risks that caused Pfizer’s stock price to change, and 

then calculated the artificial inflation in Pfizer’s stock price assuming that Pfizer 

had,  in  fact,  concealed  those  risks.    This  approach  does  not  “directly  measure 

inflation  caused  by  false  statements”;  instead,  it  “measure[s]  the  value  of  the 

truth” that the market eventually discovered.  Glickenhaus & Co. v. Household Int’l, 

Inc.,  787  F.3d  408,  416‐17  (7th  Cir.  2015).    And  under  Plaintiffs’  inflation‐



                                               43 
 
maintenance  theory,  the  inflation  caused  by  Pfizer’s  misrepresentations  and 

omissions  is  “equal  to  the  value  of  the  truth  .  .  .  because  had  [its]  statement[s] 

been truthful, the stock price would have done what it did do once the truth was 

revealed.”    Id.  at  417;  cf. Lentell v. Merrill Lynch & Co.,  396  F.3d 161,  173  (2d  Cir. 

2005) (“[T]o establish loss causation, a plaintiff must allege that the subject of the 

fraudulent statement or omission was the cause of the actual loss suffered . . . .” 

(emphasis, ellipses,  and internal quotation marks omitted)); In re Omnicom Grp., 

Inc.  Sec.  Litig.,  597  F.3d  501,  513  (2d  Cir.  2010)  (“A  misrepresentation  is  the 

proximate cause of an investment loss if the risk that caused the loss was within 

the  zone  of  risk  concealed  by  the  misrepresentations.”  (emphasis  and  internal 

quotation mark omitted)).  Fischel was not asked to provide, and did not offer, a 

way  to  identify  how  inflation  entered  the  stock  or  to  disaggregate  the  effect  of 

specific statements made before and during the Class Period. 

       In  denying  Pfizer’s  summary  judgment  motion,  the  district  court  stated 

that  “a  misstatement  may  cause  inflation  simply  by  maintaining  existing  market 

expectations.”    In re Pfizer I,  936  F.  Supp.  2d  at  264  (citing  FindWhat,  658  F.3d  at 

1310) (emphasis added) (internal quotation marks omitted).  As a result, Fischel 

did not need to address the district court’s decision that Pfizer is not responsible 



                                               44 
 
for  nine  of  Searle’s and  Pharmacia’s misstatements  in  his  Supplemental  Report.  

He explained as much during his second deposition, stating that this portion of 

the district court’s decision “didn’t affect [his] analysis of inflation,” and that his 

analysis  “assum[es]  that  [P]laintiffs  will  be  able  to  prove  their  liability 

allegations” but that he does not offer any opinion as to who was responsible for 

the inflation in Pfizer’s stock price at the start of the Class Period.8  J.A. 1120‐21.  

Plaintiffs  then  reiterated  this  point  in  opposition  to  Pfizer’s  motion  in  limine: 

“Fischel’s  model  .  .  .  fits  Plaintiffs’  allegations  that  .  .  .  [Pfizer]  made  dozens  of 

misrepresentations  which  effectively  repeated  the  same  false  message  to  the 

market  .  .  .  and  served  to  maintain  Pfizer’s  stock  price  at  a  constant,  inflated 

level.”    J.A.  1524.    As  a  result,  he  did  not  “assign  damages  on  a  statement‐by‐

statement basis.”  J.A. 1522. 




                                                            
8  Pfizer  counters  that  the  district  court  plausibly  could  have  understood  Fischel’s 
deposition  testimony  to  mean  that  he  assumed  “that  Defendants  were  responsible  for 
all  of  the  statements  —  including  [Searle  and]  Pharmacia  statements  —  that  allegedly 
caused  inflation  in  Pfizer’s  stock  price.”    Pfizer  Br.  at  36.    We  admit  that  Fischel’s 
deposition testimony, standing alone, is not the model of clarity.  But the district court 
was not evaluating the deposition testimony in a vacuum.  Read within the context of 
Fischel’s  Initial  Report,  first  deposition,  and  Plaintiffs’  opposition  to  the  motion  in 
limine,  it  is  clear  that  Fischel’s  statement  refers  to  the  fact  that  his  analysis  assumes 
Plaintiffs will be able to prove that Pfizer is liable for all of the inflation in its stock, not 
that Pfizer is liable for every misrepresentation identified in the complaint. 
                                                               45 
 
       Given  the  scope  of  Fischel’s  opinion,  it  was  an  abuse  of  discretion  to 

prevent  him  from  testifying  on  the  grounds  that  he  did  not  disaggregate  the 

stock price inflation caused or maintained by Pfizer’s own statements from that 

caused  or  maintained  by  Searle’s  and  Pharmacia’s  statements.    At  bottom,  the 

district  court’s decision  rests  on  the  idea  that,  if  Plaintiffs  succeed,  the  jury  will 

have  to  attribute  specific  amounts  of  inflation  to  Pfizer  in  order  to  calculate 

“damages  proximately  caused  by  [Pfizer’s]  alleged  misrepresentations  and 

omissions.”    In  re  Pfizer  II,  2014  WL  2136053,  at  *1.    But  as  discussed  above, 

Plaintiffs’ theory is directly contrary to this idea: they argue that Pfizer is liable 

for all of the artificial inflation related to Celebrex and Bextra because, through its 

own  fraudulent  conduct,  Pfizer  concealed  the  same  information  as  its 

predecessors.  In the context of that theory, Fischel’s testimony can be helpful to 

the jury without disaggregating the effects of Pfizer’s specific misrepresentations 

because  it  shows  that  the  discovery  of  information  Pfizer  allegedly  concealed 

caused shareholders to lose money and calculates the amount of money they lost. 

       To be clear, we do not decide in this appeal that Plaintiffs’ theory is either 

legally or factually sustainable.  It might be that Plaintiffs’ inflation‐maintenance 

theory is deficient under Rule 10b‐5 or that, even under such a theory, Plaintiffs 



                                               46 
 
cannot establish, as they contend, that Pfizer concealed the same information as 

Searle  and  Pharmacia  hid.    But  these  are  reasons  why  Plaintiffs’  claim  may  be 

legally or factually deficient, not justifications for concluding that, in the context 

of  Plaintiffs’  theory,  Fischel’s  testimony  is  unreliable  or  unhelpful  to  the  jury.9  

See Ambrosini v. Labarraque,  101  F.3d  129,  135  (D.C.  Cir.  1996)  (“The  dispositive 

question [under Rule 702] is whether the testimony will assist the trier of fact . . . 

not whether the testimony satisfies the plaintiff’s burden on the ultimate issue at 

trial.”  (internal  quotation  marks  omitted)).    Daubert  and  Rule  702  merely 

authorize the court to ensure that the “‘expert’s testimony both rests on a reliable 

foundation  and  is  relevant  to  the  task  at  hand.’”    Williams,  506  F.3d  at  160 

(quoting  Daubert,  509  U.S.  at  597).    Put  differently,  Fischel’s  failure  to 

disaggregate the effects of Pfizer’s, Searle’s, and Pharmacia’s statements renders 

his  testimony  unhelpful  only  if  Plaintiffs  need  to  disaggregate  those  statements 


                                                            
9 Perhaps recognizing this problem, Pfizer argues that the “‘maintenance theory’ . . . is 
not the law,” that “Plaintiffs’ argument would require an unprecedented expansion of 
[the] maintenance theory,” and that Plaintiffs have not presented a sufficient “basis to 
conclude” that Pfizer’s statements had the effect of maintaining an inflated stock price.  
Pfizer  Br.  at  41‐42.    Pfizer  did  not  present  these  arguments  below,  and  we  decline  to 
evaluate  them  at  this  time.    Similarly,  we  need  not,  and  do  not,  address  Plaintiffs’ 
contention that Fischel did not need to disaggregate the effect of alleged misstatements 
by Pfizer’s predecessors because Pfizer can be held jointly and severally liable for those  
statements under 15 U.S.C. § 78u‐4(f)(2)(A).  These arguments may have merit, but they 
are not properly resolved on this appeal. 
                                                               47 
 
to succeed at trial.  Accordingly, we conclude that Fischel’s failure to distinguish 

inflation  associated  with  Pfizer’s  misrepresentations  from  inflation  associated 

with Searle’s and Pharmacia’s statements was, in context, an inadequate basis on 

which to exclude his testimony. 

       2. The Proportional Reduction 

       The district court’s second basis for excluding Fischel’s testimony relates to 

his proportional reduction of the Positive Disclosures.  As already explained, in 

his  Supplemental  Report,  Fischel  removed  the  stock‐price  declines  associated 

with  two  Corrective  Disclosures  after  the  district  court  decided  that  Pfizer’s 

alleged  fraud  could  not  reasonably  be  found  to  cause  the  losses  on  those  days. 

Because  removing  those  disclosures  caused  the  overall  value  of  the  Corrective 

Disclosures  to  fall  by  9.7  percent,  Fischel  also  reduced  the  amount  of  the  stock 

price changes associated with Positive Disclosures that he attributed to the fraud 

by  9.7  percent.    He  described  his  rationale  for  this  Proportional  Reduction  in  a 

single sentence contained in the Supplemental Report.  The district court decided 

that  this  Proportional  Reduction  rendered  Fischel’s  opinion  unreliable  because 

he  “proffered  no  explanation of  [its]  analytical  basis” and  failed to  show  that  it 




                                             48 
 
was  “the  product  of  reliable  principles  and  methods  reliably  applied.”    In  re 

Pfizer II, 2014 WL 2136053, at *1. 

       The district court’s conclusion that Fischel did not adequately explain his 

proportional  adjustment  to  the  Positive  Disclosures  was  not  an  abuse  of 

discretion.  But Fischel’s failure adequately to explain the Proportional Reduction 

was  not  a  basis  for  excluding  his  testimony  in  its  entirety.    Instead,  the  court 

should have prevented Fischel from testifying about the Proportional Reduction 

and  otherwise  permitted  him  to  offer  his  opinion  about  loss  causation  and 

damages. 

       At  the  outset,  the  district  court’s  decision  to  scrutinize  Fischel’s 

Supplemental Report when assessing whether his testimony satisfies Rule 702’s 

requirements was consistent with its gatekeeping function under Daubert.  As we 

explained  in  Amorgianos,  Rule  702  directs  the  district  court  to  “focus  on  the 

principles  and  methodology  employed  by  the  expert,  without  regard  to  the 

conclusions  the  expert  has  reached  or  the  district  court’s  belief  as  to  the 

correctness of those conclusions.”  303 F.3d at 266.  Part of that inquiry, however, 

requires assessing whether the expert “appl[ied] his stated methodology reliably 

to  the  facts  of  the  case.”    Id.  at  269  (internal  quotation  marks  omitted).    If  the 



                                               49 
 
opinion “is based on data, a methodology, or studies that are simply inadequate 

to support the conclusions reached, Daubert and Rule 702 mandate the exclusion 

of that unreliable opinion testimony.”  Id. at 266; see also General Elec. Co. v. Joiner, 

522 U.S. 136, 146 (1997). 

       Fischel’s  Supplemental  Report  involves  precisely  the  application  of 

methodology to facts that district courts must scrutinize under Rule 702.  In the 

Initial  Report,  Fischel  presented  his  event  study  methodology,  identified  both 

Corrective  and  the  Positive  Disclosures,  and  used  the  price  movement  on  the 

days  of  those  disclosures  to  calculate  the  artificial  inflation  in  Pfizer’s  stock.  

When the district court concluded that Pfizer was not responsible for the stock‐

price changes associated with two of those Corrective Disclosures, Fischel had to 

adjust  his  calculations.    According  to  Plaintiffs,  Fischel’s  Supplemental  Report 

made  this  adjustment  simply  by  updating  the  data  he  used  in  his  event  study 

analysis  —  a  type  of  analysis  that  Pfizer’s  expert  conceded  was  a  valid  way  to 

calculate  artificial  inflation.    We  agree  that,  because  the  district  court  had 

determined  that  the  stock‐price  movements  on  the  two  excluded  Corrective 

Disclosure dates did not occur because of Pfizer’s fraud, Fischel clearly needed to 




                                             50 
 
remove the price changes associated with those disclosures from his calculation 

of artificial inflation.  But this narrative tells only half the story. 

       The  issue  of  the  Positive  Disclosures  was  a  more  complicated  matter.  

Fischel’s  Initial  Report  identified  Positive  Disclosures as days  on  which  Pfizer’s 

stock  price  rose  because  of  new  information  about  Celebrex  and  Bextra.    The 

district court’s summary judgment decision left this portion of the Initial Report 

untouched.    Nonetheless,  Fischel  independently  decided  that  the  Positive 

Disclosures needed revisiting in the Supplemental Report.  According to Fischel, 

even  though  the  two  excluded  Corrective  Disclosures  were  not  actually 

“corrective”  because  they  did  not  reveal  concealed  information  about 

cardiovascular  risks  associated  with  Celebrex  and  Bextra,  the  price  movements 

on  those  days  might  nonetheless  be  related  to  information  about  the  “cardiac 

issues” linked to those drugs.  J.A. 1109.  If that were the case, some of the price 

changes  on  Positive  Disclosure  days  could  reflect  the  market  recalibrating  its 

evaluation  of  that  non‐fraud‐related  cardiac  information.    See  J.A.  1110.    Such 

recalibration  would  not  be  related  to  the  value  of  the  fraudulently  concealed 

information,  and  therefore  should  not,  in  effect,  reduce  the  calculation  of 

artificial  inflation  in  Pfizer’s  stock.    See  J.A.  1112  (noting  that  removing  the 



                                             51 
 
Corrective  Disclosures  “changes  my  analysis  about  what  the  appropriate  way 

to . . . allocate the residual price change between what is fraud related and what’s 

not fraud related . . . .”).  On the other hand, it might be the case that the Positive 

Disclosures related only to fraudulently concealed information, or that the price 

changes associated with the two excluded Corrective Disclosures had nothing to 

do  with  new  information  about  Celebrex  and  Bextra,  and  were  thus  entirely 

unrelated to  the  Positive Disclosures.    In  either  of  those  situations “it would  be 

perfectly  appropriate  to  eliminate  [the  price  declines  associated  with  the 

excluded Corrective Disclosures] . . . and not make any other adjustments.”  J.A. 

1109; see also J.A. 1115. 

       A  hypothetical  helps  illustrate  the  point.    Suppose  Pfizer  did,  in  fact, 

conceal information about the cardiovascular risks associated with Celebrex and 

Bextra.    On  Monday,  some  of  that  concealed  information  leaks,  causing  Pfizer 

shares to fall by $2.  The next day, the market learns of a new study about such 

risks from Celebrex and Bextra — one that had not been concealed by Pfizer and 

could not be attributed to its fraud — and the company’s shares fall by another 

$2.    Finally,  on  Wednesday,  the  market  discovers  that  the  cardiovascular  risks 




                                            52 
 
from the drugs are not as severe as first expected, and Pfizer’s stock price rises $1 

on the news. 

       Certainly,  according  to  Fischel’s  principles,  the  Monday  price  decline 

should be included when assessing the amount by which Pfizer’s fraud inflated 

its  share  price  and  the  Tuesday  price  decline  should  not.    But  what  should  be 

made  of  the  $1  price  increase?    It  could  be  that  the  market  overestimated  the 

significance  of  the  concealed  information,  in  which  case  the  entire  price  increase 

should  be  included  when  calculating  the  inflation  caused  by  that  fraud.    Or  it 

could  be  that  the  market  overestimated  the  significance  of  both  the  concealed 

information  and  the  new  study,  in  which  case  only  a  portion  of  the  $1  increase 

would  be  related  to  the  fraudulently  concealed  information.    Under  Fischel’s 

mode  of  analysis,  then,  the  expert  needs  to  determine  the  relationship  between 

the  disclosures  and  then  apportion  the  proper  amount  of  the  price  increase,  if 

any, to his evaluation of the fraud. 

       What  is  clear,  then,  is  that  the  Proportional  Reduction  contained  in 

Fischel’s Supplemental Report was based on an implicit conclusion regarding the 

relationship between the Corrective and Positive Disclosures.  Indeed, during the 

second set of depositions Fischel repeatedly described his process for arriving at 



                                             53 
 
the  Proportional  Reduction  as  based  on  a  “methodology”  for  evaluating  the 

“relationship  between”  the  Corrective  and  Positive  Disclosures.    J.A.  1113‐14, 

1110.    Thus,  Fischel  drew  just  the  sort  of  link  between  the  facts  and  his 

conclusion  that  district  courts  must  evaluate  for  compliance  with  Rule  702,  see 

Amorgianos, 303 F.3d at 267; Ruggiero v. Warner‐Lambert Co., 424 F.3d 249, 254‐55 

(2d  Cir.  2005),  and  we  agree  with  the  court’s  decision  to  scrutinize  his  analysis 

under its gatekeeping function. 

       In  performing  that  duty,  the  district  court  did  not  abuse  its  discretion  by 

deciding that Fischel’s 9.7 percent Proportional Reduction was not “the product 

of  reliable  principles  and  methods  reliably  applied.”    In  re  Pfizer  II,  2014  WL 

2136053, at *1.  To begin, Fischel’s decision to reevaluate the Positive Disclosures 

is in some tension with his earlier testimony.  During his first deposition, Pfizer’s 

attorneys  asked  him  to  evaluate  a  hypothetical  situation  in  which  the  district 

court  concluded  that  one  Corrective  Disclosure  did  not  actually  correct  a  prior 

fraudulent  statement  or  omission.    J.A.  1135.    Fischel’s  response  suggested  that 

he  would  simply  remove  the  offending  disclosure  —  a  conservative  approach 

that  assumes  no  link  between  the  Positive  Disclosures  and  the  removed 




                                              54 
 
Corrective  Disclosures.    Fischel  never  mentioned  that  he  might  reconsider  the 

Positive Disclosures as well. 

              Moreover,  even  overlooking  this  inconsistency,  it  was  not  an  abuse  of 

discretion to decide that Fischel’s Proportional Reduction was not a sufficiently 

reliable application of his stated methodology to pass muster under Rule 702.  As 

explained  above,  the  general  methodology  that  Fischel  outlined  calls  for 

evaluating  the  “relationship  between”  the  excluded  Corrective  Disclosures  and 

the  Positive  Disclosures  to  determine  how  to  “allocate  the”  price  changes  on 

Positive Disclosure days “between what is fraud related and what[] [is] not fraud 

related.”   J.A.  1112.   Assuming  this methodology is  a  reliable  way  to assess  the 

effect of the Positive Disclosures on the value of Pfizer’s alleged fraud,10 Fischel 

did  not  reliably  apply  it  in  this  case.    Quite  simply,  Fischel  never  “offered”  an 

“explanation  of  the  relationship[]”  between  the  Positive  Disclosures  and  the 

excluded Corrective Disclosures.  In re Pfizer II, 2014 WL 2136053, at *1.  Neither 


                                                            
  Because  we  conclude  that  the  district  court  did  not  abuse  its  discretion  by  finding 
10

Fischel’s  Proportional  Reduction  to  be  an  unreliable  application  of  his  stated 
methodology,  we need not, and  do not, address the  reliability  of the methodology  for 
adjustment itself.  Even assuming, arguendo, Plaintiffs are correct that the district court 
was  wrong  to  rely  on  a  lack  of  “research  reference  or  peer  review  information” 
supporting  the  “adjustment  method”  when  it  excluded  Fischel  from  testifying,  In  re 
Pfizer II, 2014 WL 2136053, at *1, Fischel’s Proportional Reduction was still an unreliable 
application of that methodology. 
                                                               55 
 
his  Supplemental  Report  nor  his  second  deposition  included  an  analysis  of 

whether, in light of the district court’s decision, Pfizer’s stock price changed on 

the excluded Corrective Disclosure days because of information about Celebrex 

and Bextra.  Similarly, Fischel never explained whether, or how, the information 

in the Positive Disclosures related to those excluded Disclosures.  Indeed, in the 

one comment he made on the issue, Fischel said he could not find “any clear one‐

for‐one  relationship  between  any  particular  [P]ositive  [D]isclosure  and  any 

particular [Corrective] [D]isclosure.”  J.A. 1114. 

       Instead, Fischel asserted that the exclusion of Corrective Disclosures must 

have “ha[d] an effect on the [P]ositive [D]isclosures because inflation cannot come 

out of a stock unless it goes into the stock.”  J.A. 1110.  But in addition to stock 

price  increases  on  the  Positive  Disclosure  days,  Fischel  quantified  artificial 

inflation  in  Pfizer’s  stock  price  at  the  beginning  of  the  Class  Period  on  the 

assumption that fraudulent statements and omissions prior to the Class Period’s 

beginning had already inflated Pfizer’s stock price.  Fischel calculated the amount 

of  this  artificial  inflation  by  observing  how  Pfizer’s  stock  price  moved  as  the 

concealed  information  became  public  —  a  process  that  involved  summing  the 

price changes associated with the Corrective and Positive Disclosures.  Excluding 



                                            56 
 
two  Corrective  Disclosures  from  that  calculation  automatically  reduces  the 

amount of artificial inflation present at the beginning of the Class Period, and for 

good  reason:  if  two  Corrective  Disclosures  did  not  involve  concealed 

information,  the  price  changes  associated  with  them  do  not  reflect  the  value  of 

that  information.    Thus,  the  mere  fact  that  the  district  court  excluded  two 

Corrective Disclosures does not necessarily require an adjustment to the Positive 

Disclosures, much less an adjustment that is proportional to the overall decline in 

value  of  the  Corrective  Disclosures.    Instead,  Fischel’s  stated  methodology 

required evaluating the relationship between Corrective and Positive Disclosures 

precisely  because  it  might  have  been  “perfectly  appropriate  to  eliminate  [the 

excluded Corrective Disclosures] . . . and not make any other adjustments.”  J.A. 

1109. 

         If  an  opinion  is  based  on  “a  methodology”  that  is  “simply  inadequate  to 

support the conclusions reached, Daubert and Rule 702 mandate the exclusion of 

that  unreliable  opinion  testimony.”    Amorgianos,  303  F.3d  at  266.    After  all, 

“nothing  in  either  Daubert  or  the  Federal  Rules  of  Evidence  requires  a  district 

court to admit opinion evidence that is connected to existing data only by the ipse 

dixit  of  the  expert.”    Joiner,  522  U.S.  at  146.    In  light  of  the  “analytical  gap” 



                                               57 
 
between Fischel’s stated methodology and the manner in which he assessed the 

relationship  between  the  excluded  Corrective  Disclosures  and  the  Positive 

Disclosures, Amorgianos, 303 F.3d at 266 (internal quotation marks omitted), the 

district  court  did  not  abuse  its  discretion  by  deciding  that  the  Proportional 

Reduction was unreliable and therefore inadmissible under Rule 702. 

      This  brings  us  to  the  final  issue  we  consider:  whether  the  district  court’s 

decision that Fischel’s Proportional Reduction was unreliable justified excluding 

his  testimony  in  its  entirety.    When  faced  with  expert  testimony  that  contains 

both  reliable  and  unreliable  opinions,  district  courts  often  exclude  only  the 

unreliable testimony.  See, e.g., Laumann v. Nat’l Hockey League, 2015 WL 3542322, 

at *2, *22 (S.D.N.Y. May 29, 2015); Fed. Hous. Fin. Agency v. Nomura Holding Am., 

Inc., 2015 WL 640900, at *4‐*5 (S.D.N.Y. Feb. 16, 2015); Vazquez v. City of N.Y., 2014 

WL  4388497,  at  *13  (S.D.N.Y.  Sept.  5,  2014).    This  process  of  parsing  expert 

testimony  is  consistent  with  Rule  702’s  “liberal  admissibility  standards,” 

Amorgianos, 303 F.3d at 267, which favor allowing the jury to hear testimony that 

“both rests on a reliable foundation and is relevant to the task at hand,” Daubert, 

509 U.S. at 597.  Of course, district courts are “not obligated to prune away all of 

the  problematic”  elements  of  an  expert’s  proposed  testimony  “to  save  the 



                                            58 
 
remaining  portions,  however  small.”    Bricklayers  &  Trowel  Trades  Int’l  Pension 

Fund v. Credit Suisse Sec. (USA) LLC, 752 F.3d 82, 96 (1st Cir. 2014).  But when the 

unreliable portion of an opinion can easily be distinguished from testimony that 

could help the jury, it may be an abuse of discretion to throw the good out with 

the bad.  See City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 564 (11th Cir. 

1998). 

       Here,  we  conclude  that,  although  the  district  court  did  not  abuse  its 

discretion by finding the Proportional Reduction unreliable, it went astray when 

it  excluded  all  of  Fischel’s  testimony  on  this  basis.    Fischel’s  Proportional 

Reduction  was  but  one  small  part  of  an  extensive  economic  analysis.    In  the 

Initial  Report,  Fischel  performed  an  event  study  to  identify  days  on  which 

allegedly concealed information about Celebrex and Bextra caused Pfizer’s stock 

price  to  change  and  to  calculate  the  value  of  the  information  that  the  company 

had supposedly been concealing.  Pfizer’s expert, Dr. Paul A. Gompers, critiqued 

particular  elements  of  that  analysis,  but  “overall”  did  not  have  “any  major 

criticism of [Fischel’s] event study.”  J.A. 1645.  

       Fischel’s Proportional Reduction was a response to a new issue created by 

the district court’s summary judgment decision.  As explained above, excluding 



                                            59 
 
two Corrective Disclosures created the possibility that some price changes on the 

Positive Disclosure days involved reactions to non‐fraud‐related information about 

the safety of Celebrex and Bextra.  Thus, whereas the event study constituted a 

broad  statistical  analysis  aimed  at  identifying  whether  and  how  the  market 

responded to new information about the cardiovascular risks from Celebrex and 

Bextra,  the  summary  judgment  decision  prompted  a  narrow  inquiry  into  the 

particular  relationship  between  the  Positive  Disclosures  and  the  excluded 

Corrective Disclosures. 

       Significantly,  both  Gompers  and  Pfizer  challenged  only  the  Proportional 

Reduction and identified a specific, alternative course of action that they believed 

Fischel should have taken.  For instance, in his Supplemental Response, Gompers 

focused exclusively on the lack of academic support or “an economically‐sound 

justification  for  [the]  9.7%  adjustment,”  J.A.  1154,  but  did  not  offer  a  broader 

criticism  of  the  event  study.    Gompers  contrasted  the  Proportional  Reduction 

with  simply  removing  the  Corrective  Disclosures  at  issue  —  a  process  that  he 

labeled  Fischel’s  “original  methodology”  for  handling  excluded  disclosures 

because  of  Fischel’s  testimony  in  his  first  deposition.    J.A.  1151,  1156.    Pfizer 

made  a  nearly  identical  argument  in  its  memorandum  of  law  in  support  of  its 



                                              60 
 
motion in limine.  There, the company criticized the 9.7 percent “adjustment” and 

explained  that,  according  to  Fischel’s  first  deposition,  “the  Court’s  rejection  of 

[the two Corrective Disclosure dates] simply required him to remove them from 

his  estimate  of  the  inflation.”    J.A.  1475.    Pfizer  added  that  “removing  the 

[Corrective Disclosure dates] . . . was by itself sufficient to achieve equilibrium” 

between  inflation  entering  and  leaving  the  stock.    J.A.  1476.    Plaintiffs  pointed 

out the specificity of Pfizer’s critique in their opposition to the motion in limine, 

noting that “Defendants contend Fischel should have . . . reduc[ed inflation at the 

beginning of the Class Period] only” and should not have reduced price changes 

associated with the Positive Disclosures.  J.A. 1508. 

       On  these  facts,  the  district  court  abused  its  discretion  by  excluding  all  of 

Fischel’s  testimony.    Although  the  Proportional  Reduction  may  have  been 

unreliable, it was unreliable because Fischel failed to show that the 9.7 percent of 

the price changes associated with Positive Disclosures was, in fact, related to the 

excluded Corrective Disclosures.  Fischel’s error on this issue, however, does not 

cast a pall over his opinion — arrived at through the event study — that Pfizer’s 

stock price fell during the Class Period when the market learned of information 

about the cardiovascular risks associated with Celebrex and Bextra.  Nor does it 



                                              61 
 
call  into  question  his  methodology  for  identifying,  and  calculating  the  residual 

returns associated with, the Positive and remaining Corrective Disclosures.  All it 

means is that Fischel could not reliably associate some of the residual returns on 

the  Positive  Disclosure  days  with  information  revealed  through  the  excluded 

Corrective  Disclosures,  rather  than  with  Pfizer’s  alleged  fraud.    As  the  parties’ 

motion  papers  reveal,  eliminating  Fischel’s  Proportional  Reduction  does  not 

render  the  remainder  of  his  analysis  useless;  instead,  it  merely  ensures  the 

adoption of the most conservative estimate of the losses Pfizer allegedly caused.  

Thus,  rather  than  excluding  all  of  Fischel’s  testimony,  the  district  court  should 

simply  have  prevented  him  from  making  the  Proportional  Reduction.    The 

remainder of his testimony “both rests on a reliable foundation and is relevant to 

the  task  at  hand.”    Daubert,  509  U.S.  at  597.    Excluding  it  was  an  abuse  of 

discretion.11 

 

                                                            
11 As  a  separate  line  of  attack  on  the  district  court’s  decision  to  prevent  Fischel  from 
testifying,  Plaintiffs  contend  that  the  district  court  erred  by  denying  their  motion  to 
amend Fischel’s Supplemental Report.  At the start, we note that Fischel’s more detailed 
rationale  for  the  Proportional  Reduction  in  the  Amended  Supplemental  Report 
provides no basis for upsetting the district  court’s decision that the Reduction did  not 
rest  on  a  reliable  application  of  his  stated  methodology.    Because  we  decide  based  on 
the Initial  Report and  the  Supplemental  Report alone  that the district court abused  its 
discretion  by  excluding  Fischel’s  testimony  in  its  entirety,  however,  we  need  not 
address Plaintiffs’ argument.   
                                                               62 
 
                                   CONCLUSION 

      We conclude that the district court erred in granting summary judgment to 

Pfizer  on  the  issue  of  Pfizer’s  liability  for  certain  Searle  and  Pharmacia 

statements.  We also conclude that the district court erred in granting summary 

judgment to Pfizer based on its exclusion of Fischel’s testimony, which we find 

was  an  abuse  of  discretion.    The  judgment  of  the  district  court  is  therefore 

VACATED and the case is REMANDED for further proceedings consistent with 

this opinion. 




                                           63